Case 9:21-mj-00421-STE Document 1 Filed 07/21/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA, )
)
Plaintiff, )
)
VS. ) No. 21-MJ- “all STE
)
)
SAMUEL FIELDS, )
)
Defendant. ) Violation: 16 U.S.C. §668dd(f)(1)
) 50 C.F.R. §27.82(b)(2)
)
INFORMATION
The United States Attorney charges:
COUNT 1

(Possession of Controlled Dangerous Substance)
On or about May 1, 2021, in the Western District of Oklahoma on the Wichita Mountains

National Wildlife Refuge, at or near Elmer Thomas Dam Road,

the defendant, did possess a controlled substance, to wit: marijuana, on a national wildlife refuge.
All in violation of Title 16, United States Code Section 668dd(f)(1) and Title 50, Code of
Federal Regulations, Section 27.82(b)(2).

_
Dated this ( | Z day of 4 Uv , 2021.

ROBERT J. TROESTER

JOSHUA A. HARTSELL

Special Assistant U.S. Attorney
Office of the Staff Judge Advocate
Fort Sill, OK 73503

(580) 442-3900

 
